 1

2

3

4

5

6                                      UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
7

8    NEW HORIZON HOME CARE,LLC,and                          Case #3:19-cv-00521-RCJ-WGC
     GUIDING LIGHT HOSPICE,INC.
9
                                                           VERIFIED PETITION FOR
10                     Plaintiff(s),                       PERMISSION TO PRACTICE
                                                           IN THIS CASE ONLY BY
11          vs.                                            ATTORNEY NOT ADMITTED
     NORTHEASTERN NEVADA REGIONAL                          TO THE BAR OF THIS COURT
12                                                         AND DESIGNATION OF
     HOSPITAL,ETAL.
                                                           LOCAL COUNSEL
13
                       Defendant(s).
14                                                          FILING FEE IS $250.00

15

16                     Phillip F. Cramer         _, Petitioner, respectfully represents to the Court:
                       (name of petitioner)
17
            1.         That Petitioner is an attorney at law and a member ofthe law firm of
18
                                       Sherrard Roe Voigt & Harbison,PLC
19                                                 (firm name)

20   with offices at                          150 3rd Avenue South, Ste. 1100
                                                      (street address)
21
                         Nashville                               Tennessee                     37201
22                        (city)                                   (state)                    (zip code)
                       615                                   742-4200
23
      (area code + telephone number)                     (Email address)
24
            2.         That Petitioner has been retained personally or as a member ofthe law firm by
25
        Northeastern Nevada Regional Hospital           to provide legal representation in connection with
26                     [client(s)]

27   the above-entitled case now pending before this Court.

28
                                                                                                        Rev. 5/16
 1          3.      That since      December 13,2002           Petitioner has been and presently is a
                                           (date)
2    member in good standing ofthe bar ofthe highest Court ofthe State of               Tennessee
                                                                                         (state)
3    where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
4    from the clerk ofthe supreme court or highest admitting court of each state, territory, or insular
5    possession ofthe United States in which the applicant has been admitted to practice law certifying
6    the applicant's membership therein is in good standing.
7           4.      That Petitioner was admitted to practice before the following United States District

8    Courts, United States Circuit Courts of Appeal,the Supreme Court of the United States and Courts

9    of other States on the dates indicated for each, and that Petitioner is presently a member in good

10   standing ofthe bars of said Courts.

11                          Court                             Date Admitted             Bar Number

                     U.S. Supreme Court                      October 30,2000                20697

13           U.S. Sixth Circuit Court of Appeals             February 23, 2005

14           U.S. D.C. Circuit Court of Appeals                May 17, 2001

15    U.S. District Court for the Middle District of TN     December 13, 2002               20697


16   U.S. District Court for the Western District ofTN         May 14,2007

17    U.S. District Court for the Northern District ofIL       July 18,2018

18

19
            5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
23

24

25

26

27

28                                                                                                  Rev. 5/16
 1           6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give

2    particulars if ever denied admission):
3

4

5

6                     That Petitioner is a member of good standing in the following Bar Associations.
7    Tennessee Bar Association.

8

9

10           8.       Petitioner has filed application(s) to appear as counsel under Local Rule lA 11-2
11   (formerly LR lA 10-2) during the past three(3) years in the following matters:(State "none" if no applications.)

12   Date of Application               Cause                          Title of Court               Was Application
                                                                  Administrative Body                 Granted or
13                                                                    or Arbitrator                     Denied


14

15

16

17

18

19                     (If necessary, please attach a statement of additional applications)
20           9.       Petitioner consents to the jurisdiction ofthe courts and disciplinary boards ofthe

21   State of Nevada with respect to the law ofthis state governing the conduct of attorneys to the same
22   extent as a member ofthe State Bar of Nevada.

23            10.     Petitioner agrees to comply with the standards of professional conduct required of
24   the members ofthe bar of this court.

25            11.     Petitioner has disclosed in writing to the client that the applicant is not admitted to

26   practice in this jurisdiction and that the client has consented to such representation.
27

28                                                                                                          Rev. 5/16
 1           That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
2    FOR THE PURPOSES OF THIS CASE ONLY.

3

4                —p                                                    Petitioner's signature
     STATE OF                               )
5
     COUNTY OF                    to        )
6

7                                            Petitioner, being first duly sworn, deposes and says:

8    That the foregoing statements are true.                          / )             /—

9
                                                                       Petitioner's signature
10   Subscribed and sworn to before me this

11
                  day of                                10
12
                                                                                                    NOTARY PUBLIC
13                    1)                                                     / *!•'        ''*\    Stacie L. Beishuizen
                    "^0otary Public or C^k
                                       7 I
                                           otourtA/—
                                            /)   \
                                                                             I\%\
                                                                               j'S")
                                                                                  PUBLIC              May 05.2020
14                                     () ^                                                       STATE OF TENNESSEE
15

16                   DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                      THE BAR OF THIS COURT AND CONSENT THERETO.
17
            Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
     believes it to be in the best interests of the client(s) to designate               Arthur A.Zorio              ^
19                                                                                    (name of local counsel)
     Attorney at Law, member ofthe State of Nevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22

23                         Brownstein Hyatt Farber Schreck, LLP ,5371 Kietzke Lane
                                                   (street address)
24
                           Reno                                        Nevada                             89511
25                      (city)                                         (state)                          (zip code)

26               775.398.3812                              azorio@bhfs.com
     (area code + telephone number)                        (Email address)
27

28                                                                                                              Rev. 5/16
     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

 2   agreement and authorization for the designated resident admitted counsel to sign stipulations

 3   binding on all of us.

 4

 5                 APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

 6
 7          The undersigned party(ies) appoint(s)                Art
                                                                 _l,.....
                                                                     m_r---,A
                                                                            _._z_o_r_io~---- as
                                                           (name oflocal counsel)
 8   his/her/their Designated Resident Nevada Counsel in this case.

 9
IO

11
                                           ii¿¡~
                                           Northeastern Nevada Regional Hospital
12                                         (type or print party name, title)

13
                                           (party's signature)
14

15
                                           (type or print party name, title)
16

17                              CONSENT OF DESIGNEE
            The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
18

19

20                                         Designated Resid
                                                             (__--

21                                                                   Ah íZ to    (!_   6 H FS ,   C..oM-
                                           Bar number                    E mai I address
22
23
     APPROVED:
24
     Dated: this    16th day
                          day of
                              of January, 2020. , 20_.
25

26
     UNITED STATES DISTRICT JUDGE
27

28                                                    5                                           Rev. 5/16
                    Supreme Court of Tennessee
                    Certificate of Good Standing



      1, James M. Hivner, Clerk ofthe Supreme Court ofthe State ofTennessee,
do hereby certify that



                            Phillip F. Cramer


is a licensed and practicing attorney ofthe Courts ofthis State, having been
admitted to practice on January 3, 2001, and is presently in good standing. The
Supreme Court is the Court oflast resort in Tennessee.



       In testimony whereof I have set my hand and affixed the seal ofthe Court on
this the 17th day ofDecember, 2019.



                                     James M. Hivner
                                     Clerk ofthe Supreme Court ofTennessee



                                     By:          \), A A I       A \ <y-
                                           Sherry TylerJD.C,
